        Case 1:18-cr-00062-DLH Document 107 Filed 10/12/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                Case No. 1:18-cr-62
                  Plaintiff,
                                                UNITED STATES’ SENTENCING
                  v.                            MEMORANDUM

 LARRY NORWOOD,

                  Defendant.

      The United States of America, by Drew H. Wrigley, United States Attorney for the

District of North Dakota, Jennifer Klemetsrud Puhl, Assistant United States Attorney,

and, Dawn M. Deitz, Assistant United States Attorney, has no objections or corrections to

the Presentence Investigation Report in this case. (Doc. 84.)

      Dated: October 9, 2020

                                         DREW H. WRIGLEY
                                         United States Attorney



                                  By:    _____________________________
                                         /s/ Jennifer Klemetsrud Puhl
                                         JENNIFER KLEMETSRUD PUHL
                                         Assistant United States Attorney
                                         ND Bar ID 05672
                                         655 First Avenue North, Suite 250
                                         Fargo, ND 58102-4932
                                         (701) 297-7400
                                         jennifer.puhl@usdoj.gov
                                         Attorney for United States


                                  By:    ____________________________
                                         /s/ Dawn M. Deitz
                                         DAWN M. DEITZ
                                         Assistant United States Attorney
                                         ND Bar ID 06534
Case 1:18-cr-00062-DLH Document 107 Filed 10/12/20 Page 2 of 2




                            655 First Avenue North, Suite 250
                            Fargo, ND 58102-4932
                            (701) 297-7400
                            dawn.deitz@usdoj.gov
                            Attorney for United States
